Citation Nr: 0518434	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO. 04-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to the assignment of an initial rating in 
excess of 10 percent for a low back disability, to include 
lumbar strain with radicular symptoms and spondylosis at L4-
L5.

2. Entitlement to the assignment of an initial rating in 
excess of 10 percent for laxity of the left knee.

3. Entitlement to service connection for residuals of a cold 
weather injury to the toes bilaterally.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection and assigned a noncompensable rating for a low 
back disability, effective from August 2002; granted service 
connection for laxity of the left knee and assigned a 
noncompensable rating, effective from August 2002; and denied 
service connection for residuals of a cold weather injury to 
the toes, bilaterally. A January 2004 rating decision issued 
by the RO in Los Angeles, California, increased the veteran's 
rating for the low back disability to 10 percent. 

The Board construes the veteran's March 2003 statement as a 
timely notice of disagreement to the September 2002 RO 
decision that granted service connection for laxity of the 
left knee and assigned a noncompensable rating, and denied 
service connection for residuals of a cold weather injury to 
the toes bilaterally. As the veteran has entered a notice of 
disagreement, and has not otherwise withdrawn these issues in 
writing, the Board is required to remand these issues to the 
RO for the issuance of a statement of the case. Manlincon v. 
West, 12 Vet. App. 238 (1999).

The veteran originally requested a personal hearing regarding 
the issue on appeal, but subsequently withdrew his request. 
38 C.F.R. § 20.704 (2004).

Because the appeal for a rating for a low back disability is 
an appeal from an initial grant of service connection and an 
originally assigned rating, separate ratings may be assigned 
for separate time periods that are under evaluation. That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question. Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. All evidence necessary to decide the low back disability 
claim addressed in this decision has been obtained; the RO 
has notified the claimant of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2. The veteran's service-connected low back disability has 
been manifested by no more than slight limitation of motion 
of the lumbar spine; subjective complaints of mild to 
moderate low back pain radiating to the legs; paravertebral 
muscle tenderness with mild spasm, and; lumbar spondylosis 
with disc-space narrowing at L4-L5. 


CONCLUSION OF LAW

1. The criteria for the assignment of an initial rating in 
excess of 10 percent, for a low back disability, to include 
lumbar strain with radicular symptoms and spondylosis at L4-
L5, have not met. 38 U.S.C.A. §§ 1155, 5107A (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (before and since September 23, 2002), 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims. On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096. This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004). Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim. See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004). Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004). 

The Board concludes that the discussions in the September 
2002 rating decision, the January 2004 Statement of the Case, 
August 2004 Supplemental Statement of the Case, and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to reopen his claim for an 
initial rating in excess of 10 percent for a low back 
disability, and complied with VA's notification requirements 
and set forth the laws and regulations applicable to the 
veteran's claim. Further, letters from the RO to the veteran 
dated April 2005 and June 2005, informed him of the types of 
evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain. In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits. The 
VCAA notice was provided to the veteran after the issuance of 
the September 2002 RO decision that is the subject of this 
appeal. However, the veteran has been presented prior and 
subsequent opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim. Thus, the Board finds that the veteran received 
adequate VCAA notice. 

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." 

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim. In the letters noted above, 
the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain and to provide any evidence in his possession that 
pertained to his claim. In a June 2005 letter, the RO 
informed him that his appeal had been certified to the Board, 
the RO also informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims. In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A. As noted above, the RO contacted the veteran by April 
2005 and June 2005 correspondence and asked him to identify 
all medical providers who treated him for a low back 
disability. The RO has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim. An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The veteran underwent VA examinations in June 2002 and May 
2004, which included appropriate historical and clinical 
findings and were adequate for rating purposes. The Board 
finds these examinations, along with other evidence of 
record, provides sufficient findings upon which to determine 
the veteran's entitlement to the assignment of an initial 
rating in excess of 10 percent for a low back disability.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply). The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim. Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.

Factual Background

The veteran injured his low back during service. His service 
medical records reflect that he reported persistent low back 
pain radiating to the legs following the service incident. 
There was no indication that regular treatment was required. 

In June 2002 the veteran underwent a VA examination. The 
examiner noted that an X-ray of the lumbar spine taken in May 
2003, revealed no abnormalities. The examiner found that the 
veteran had flexion of 0 to 90 degrees, hyperextension was 0 
to 10 degrees, right and left lateral flexion was 0 to 25 
degrees, all within normal limits. Straight leg raising was 
to 90 degrees bilaterally. The examiner concluded that the 
results of the examination were normal. Although acquiescent 
at the time of the examination, the examiner found the 
veteran presented symptoms consistent with intermittent 
lumbar spine paramuscle spasms, which likely caused moderate 
amount of physical impairment. 

A post-service VA medical radiology report dated in June 
2003, revealed no abnormalities. There was no evidence of 
degenerative changes. The veteran described his low back pain 
as sharp in nature, radiating to his thighs. A December 2003 
post-service VA medical report revealed that the veteran 
continued to experience back pain radiating to his thighs, 
along with back spasms. It was also noted that he denied any 
bowel or bladder incontinence, weakness or numbness. The 
veteran reported that approximately 2 years prior, he had 
been told by a chiropractor that he had subluxation of the 
lower back. However, he related that he never followed up for 
treatment with said chiropractor. The veteran reported doing 
back exercises at home on a regular basis. He also stated 
that he would weight lift up to 185 pounds while using a 
weight belt. The RO increased the veteran's initial 
noncompensable rating to 10 percent, for characteristic 
painful or limited motion. 

The veteran underwent a VA examination on May 2004. He 
reported low back pain. The veteran characterized the pain as 
5 on a scale from 1 to 10, 10 being the most painful. He 
described the pain as aching that was elicited with physical 
activity and relieved by pain medication. When the pain 
tightened up, he would feel it shooting down to his legs. The 
veteran related that on two occasions a physician had 
prescribed bed rest for his back condition. He stated that he 
experienced functional impairment during sharp pain. 

On examination, the examiner observed that the veteran's gait 
was normal. He indicated that there was paravertebral muscle 
tenderness with mild spasm. There was no radiation of pain on 
movement. The examiner found that the veteran had flexion of 
0 to 90 degrees, extension was 0 to 30 degrees, right and 
left lateral rotation was 0 to 30 degrees. The examiner noted 
that range of motion of the lumbar spine was additionally 
affected by pain on flexion at 80 degrees and extension at 30 
degrees. The report was negative for findings of fatigue, 
lack of endurance, weakness, or incoordination as related to 
the low back disability. No evidence of radiculopathy was 
found to be present. The examiner determined that the 
diagnosis of lumbosacral strain had progressed to lumbar 
spondylosis. This finding was based on radiographic evidence 
of disc space-narrowing at L4-L5. There was no evidence of 
neuropathy. 


Laws and Regulations:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the veteran initiated his appeal of the 
issues on appeal, he was appealing the original assignments 
of disability evaluation following awards of service 
connection. 38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). The severity of these disabilities are 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time. See 
Fenderson v. West, 12 Vet. App. 119(1999).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id. In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45 (2004). See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003). 
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim. 

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 40 
percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion. A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 percent 
evaluation. A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief. A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician. An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation. This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician. The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine. A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine. A 30 percent rating is warranted when there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately, under an 
appropriate diagnostic code. 

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes. Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months. An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months. A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration. See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified 
at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'"). The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule. Nevertheless, such determinations must be 
made or no ratings would ever be assigned. Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error. Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992). To the contrary, making such determinations is to 
consider factors "inherent" in the rating criteria that are 
not quantified and require judgment to be exercised on the 
part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease. It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc." VAOPGCPREC 36-97 at 
Note 2.

Analysis

In reviewing the relevant clinical and X-ray evidence in the 
claims file, the Board finds that the veteran's low back 
disability was not manifested by more than slight  limitation 
of motion of the lumbar spine. In support of this finding, 
the Board notes that a June 2002 VA examination found that, 
although the veteran complained of continuous low backache, 
x-rays of the lumbar spine taken in May 2003, revealed no 
abnormalities. The examiner found that the veteran had 
flexion of 0 to 90 degrees, hyperextension is 0 to 10 
degrees, right and left lateral flexion 0 to 25 degrees, all 
within normal limits. Straight leg raising was to 90 degrees 
bilaterally. The veteran's May 2004 VA examination found 
little variation in the veteran's condition since the June 
2002 VA examination. The examiner found that the veteran had 
flexion of 0 to 90 degrees, extension was 0 to 30 degrees, 
right and left lateral rotation was 0 to 30 degrees. The 
examiner noted that range of motion of the lumbar spine was 
additionally affected by pain on flexion at 80 degrees and 
extension at 30 degrees. There was no radiation of pain on 
movement. Accordingly, a rating in excess of 10 percent is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292. 
There is no postural abnormality or fixed deformity. There is 
no evidence of a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. That is, the preponderance 
of the evidence is against a finding of more than a slight 
lumbosacral strain. Thus, a rating in excess of 10 percent is 
not warranted under 38 C.F.R. § 4.71a, Diagnostic code 5295 
(lumbosacral strain). 

A post-service VA medical radiology report dated in June 
2003, revealed no abnormalities. There was no evidence of 
degenerative changes. There is no evidence that the veteran 
suffers from degenerative disc disease of the lumbar spine. 
Additionally, the VA examiner who performed the VA 
examination of May 2004, found no evidence of neuropathy. The 
preponderance of the clinical evidence, to include the June 
2002 and May 2004 VA examinations, is against a finding of 
moderate intervertebral syndrome with recurring attacks. In 
view of the foregoing, the criteria for an initial evaluation 
of 20 percent for a chronic low back disability with 
degenerative disc disease, have not been met. 38 C.F.R. 
§§ C.F.R. §§, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295. 

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
because the 10 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability. Specifically, the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion. 

The June 2002 VA examination report indicated that although 
acquiescent at the time of the examination, there were 
symptoms consistent with intermittent lumbar spine paramuscle 
spasms, likely causing a moderate amount of physical 
impairment. Post-service VA medical records have confirmed 
the presence of spasm of the lumbar spine. Additionally, at 
the VA examination of May 2004, the examiner found that the 
veteran experienced paravertebral muscle tenderness with mild 
spasm. Despite the veteran's subjective complaints, the VA 
examination report of May 2004 noted that no evidence of 
radiculopathy was found to be present. The veteran was 
assigned a 10 percent disability rating for a low back 
disability under Diagnostic Code 5295. Diagnostic Code 5295 
contemplates lumbar radiculopathy affecting the lower 
extremities, such as radicular pain with functional 
limitations, and it includes muscle spasms, as does 
Diagnostic Code 5293.

The VA examiner who conducted the May 2004 examination, noted 
that his low back condition was not affected by fatigue, lack 
of endurance, weakness, or incoordination. There is no 
objective medical evidence to show that pain or flare-ups of 
pain results in any additional limitation of motion of the 
lumbar spine to a degree that supports a rating in excess of 
10 percent, nor is there medical evidence of any weakness, 
fatigue or incoordination that results in such a degree of 
limitation of motion. 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet App 202 (1995).

In further consideration of whether a rating in excess of 10 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating. Turning to the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board observes that the competent medical evidence show 
no more than mild to moderate limitation of motion of the 
lumbar spine. It obviously follows that there is no medical 
evidence of ankylosis of the lumbar spine. The Board finds 
that the preponderance of the evidence is against a finding 
that pain or flare-ups of pain results in any additional 
functional limitation to a degree that supports a finding of 
more than moderate limitation of motion of the lumbar spine, 
and the weight of the evidence is against a finding of any 
weakness, fatigue or incoordination that results in such a 
degree of limitation of motion during that period of time. 38 
C.F.R. § 4.40, 4.45, 4.59. There is no indication of 
additional neurological complications, such as bowel or 
bladder impairment, which precludes separate ratings for 
orthopedic and neurological disabilities. See General Rating 
Formula for Rating Diseases and Injuries of the spine, Note 
1, effective from September 26, 2003; 38 C.F.R. § 4.25. 
Although at the VA examination of May 2004 the veteran 
reported that on two occasions a physician had prescribed bed 
rest for his back condition and that he experienced 
functional impairment during sharp pain, the Board notes that 
the record now before it contains no evidence of 
incapacitating episodes as defined by General Rating Formula 
for Rating Diseases and Injuries of the spine, Note 6, 
effective from September 26, 2003. Thus, an initial or staged 
rating in excess of 10 percent is not warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242, 5343 (from September 26, 2003). 

Additionally, although the May 2004 VA examination report 
noted that the diagnosis of lumbosacral strain had progressed 
to lumbar spondylosis based on radiographic evidence finding 
disc space-narrowing at L4-L5, no other abnormalities were 
noted, to include wedging or other findings indicative of a 
deformity of that vertebral body. Accordingly, the veteran is 
not entitled to a separate rating of 10 percent for a 
demonstrable deformity of a vertebral body under Code 5285. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for a low back disability, to include lumbar strain with 
radicular symptoms and spondylosis at L4-L5, must be denied. 
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability. The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b). The Board further notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
a low back disability. There is also no evidence of marked 
interference with employment. He experiences pain, but there 
is no evidence to show that his job performance is hindered 
to a degree beyond that which is already considered by the 
schedular ratings. In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to the assignment of an initial rating in excess 
of 10 percent for a low back disability, to include lumbar 
strain with radicular symptoms and spondylosis at L4-L5, must 
be denied. 


REMAND

The September 2002 RO rating decision granted service 
connection for laxity of the left knee and denied service 
connection for residuals of a cold weather injury to the 
toes, bilaterally. In January 2004 the veteran inquired as to 
the status of his claims for an increased initial rating for 
laxity of the left knee and for service connection for 
residuals of a cold weather injury to the toes bilaterally. A 
Statement of the Case (SOC) has not been issued by the RO 
addressing these claims. An appeal consists of a timely 
notice of disagreement with respect to an RO decision, 
followed by the receipt of a timely substantive appeal after 
an SOC has been issued. In order to comply with due process 
requirements, a remand is in order for the RO to prepare an 
SOC on the issues of whether the veteran is entitled to the 
assignment of an initial compensable rating for laxity of the 
left knee, and whether he is entitled to service connection 
for residuals of a cold weather injury to the toes, 
bilaterally. Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

With respect to the veteran's claims for 
the assignment of an initial compensable 
rating for laxity of the left knee, and 
entitlement to service connection for 
residuals of a cold weather injury to the 
toes bilaterally, the appellant and his 
representative should be provided with an 
SOC.  The veteran should be advised of 
the procedure for perfecting these 
appeals.  The case should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. The purpose of 
this REMAND is to ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).




 Department of Veterans Affairs


